DETAILED ACTION
“Grinding Roller and Mill”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 26, 2021 has been entered.
Response to Amendment
	Examiner notes that the amendments to the Claims filed on January 26, 2021 encompass the After-Final amendments to the Claims (filed 12/28/2020). The amendments to the Claims filed on January 26, 2021 have been entered; claims 7 and 11 have been amended, and claims 7-18 remain pending. 
Drawings
	Upon further consideration, the following drawing objections are newly set forth.
Figures 8 (8A/8B), 9 (9A/9B), and 10 (10A/10B) should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g). This is clearly set forth in the Specification at Pg. 9, lines 1-12. Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action 
Claim Rejections - 35 USC § 112(a)
	Applicant’s amendments to the claims (filed 01/26/2021) have overcome the claim rejections under 35 USC 112(a) set forth in the Final Office Action (mailed 10/26/2020); as such, the rejections under 35 USC 112(a) previously set forth are withdrawn. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, the recitations “an outer circumference surface of one end portion” (of the roller supporter; ln. 3-4) and “an outer circumference surface of one end side of the roller supporter” (ln. 7-8) render the metes and bounds of the claim indefinite. Additionally, the recitation “one end side of the roller supporter” (ln. 28) refers to the location of the fixing stopper part - in addition to the improper antecedent basis brought claim 11 makes the same recitations: ln. 3-4; ln. 7; and ln. 25-26, and is thus rejected for the same reason. 
Claim 7 recites the limitations “a first line on which fastening stress caused by the pressing plate is concentrated on a base portion of the fixing stopper part” and further specifies “wherein the first line is a line existing at the interface section between the rotation direction surface of the tab hole and a bottom surface of the tab hole, the bottom surface being a surface on a roller rotation center side of the tab hole;” this combination of limitations renders the metes and bounds of the claim indefinite. It is unclear how a line “at the interface section between the rotation direction surface of the tab hole and a bottom surface of the tab hole” relates to the fixing stopper part. Examiner notes that the tab hole is defined as being “formed in . . . an outer circumference surface of one end side of the roller supporter” - no mention of the tab hole being formed in the fixing stopper is made by the claim; however, if the stress concentration on a base portion of the fixing stopper part is located at the tab hole, this seems to be the case. An essential structural relationship - between the tab hole and the fixing stopper part - appears to be missing from the claim as presently recited - such omission amounts to a gap between the necessary structural connections and renders the meters and bounds of the claim indefinite. Is at least a portion of the tab hole formed in the fixing stopper part? 
Claim 7 recites the limitations “a second line on which stress caused by a concentrated on a base portion of the rotational direction surface of the tab hole of the roller housing” and further specifies “wherein the second line is a ring-shaped line at a base of a pressure contact surface of the fixing stopper part protruding from an outer periphery on the outer circumference of one end side of the roller supporter of the housing.” It is unclear how “a ring-shaped line at a base of a pressure contact surface of the fixing stopper part” relates to stress “concentrated on a base portion of the rotational direction surface of the tab hole of the roller housing.” As above, no mention of the tab hole being formed in the fixing stopper is made by the claim; however, if the stress concentration on a base portion of the rotational direction surface of the tab hole is located at the fixing stopper part, this seems to be the case. An essential structural relationship - between the tab hole and the fixing stopper part - appears to be missing from the claim as presently recited - such omission amounts to a gap between the necessary structural connections and renders the meters and bounds of the claim indefinite. Is at least a portion of the tab hole formed in the fixing stopper part? 
Claim 11 recites the limitations “a first line on which fastening stress caused by the pressing plate is concentrated on a base portion of the fixing stopper part” and further specifies “wherein the first line is a line existing at an interface section between the rotation direction surface of the tab portion and an outer peripheral surface of the fixing stopper part.” Examiner notes that the fixing stopper part is “on an outer circumference surface of one end portion [of the roller supporter]” and the tab portion is “formed in the roller housing;” because no relationship between the tab portion and the fixing stopper part has been positively recited, the recitation “an interface section 
Claim 11 recites the limitations “a second line on which stress caused by a grinding load received by the roller main body is concentrated on a base portion of the rotational direction surface of the tab portion of the roller housing” and further specifies “wherein the second line is a ring-shaped line at a base of a pressure contact surface of the fixing stopper part protruding on the outer circumference of one end side of the roller supporter of the housing.” It is unclear how “a ring-shaped line at a base of a pressure contact surface of the fixing stopper part” relates to stress “concentrated on a base portion of the rotational direction surface of the tab portion of the roller housing.” No mention of the tab portion being formed in the fixing stopper part is made by the claim; however, if the stress concentration on a base portion of the rotational direction surface of the tab portion is located at the fixing stopper part, this seems to be the case. An essential structural relationship - between the tab portion and the fixing stopper part - appears to be missing from the claim as presently recited - such omission amounts to a gap between the necessary structural connections and renders the meters and bounds of the claim indefinite. Is at least a portion of the tab portion formed in the fixing stopper part?
Claims 8-10 and 12-18 are rejected for depending upon rejected claims. 
Response to Arguments
Applicant’s arguments see Pg. 1-3, filed 01/26/2021, with respect to the 35 USC 
However, the amendments to the Claims (field 01/26/2021) have brought about new issues under 35 USC 112(b) as set forth above; as such, claims 7-18 are not deemed to be in condition for allowance at this time. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L PARR whose telephone number is (303)297-4427.  The examiner can normally be reached on Monday - Thursday: 7:30 a.m. to 4:30 p.m. MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/Katie L. Parr/Examiner, Art Unit 3725     

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725